Citation Nr: 0315330	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee with 
loose body. 


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, which denied 
service connection for a bilateral knee disability.   

The Board also denied the veteran's claim in an August 1996 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 1997 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings.  Following the development of addition 
evidence by the Board, the RO issued a July 1999 rating 
decision in which it granted service connection for 
degenerative arthritis of both knees and assigned a 10 
percent evaluation for each knee, effective October 1993.  
The veteran appealed that decision with respect to the 10 
percent evaluations. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and slight instability, motion 
from zero degrees of extension to over 60 degrees of flexion, 
and X-ray evidence of arthritis. 

3.  The veteran's right knee disability is manifested by 
subjective complaints of pain and slight instability, motion 
from zero degrees of extension to over 60 degrees of flexion, 
and X-ray evidence of arthritis with a loose body. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee with 
loose body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2002).

3.  Effective February 17, 1999, the criteria for a separate 
10 percent evaluation for slight instability of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2002).

4.  Effective June 18, 2002, the criteria for a separate 10 
percent evaluation for slight instability of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 10 percent 
for each of his service-connected knee disabilities.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  At a February 2003 videoconference 
hearing, the veteran testified that Dr. D.B. was the only 
physician treating his knee disabilities, and that his last 
treatment was two years prior.  The RO has secured all of 
these treatment records.  The veteran has also been afforded 
six VA examinations to determine the nature and severity of 
his knee disabilities since filing his claim in 1993.  Under 
these circumstances, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the issues on appeal has been 
made by the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decisions of July 1999 and December 2000; the statement of 
the case issued in December 1999; the supplemental statements 
of the case issued in April 2000, December 2000, February 
2001, April 2002, and December 2002; as well as various 
letters by the RO and the Board have informed the veteran of 
the information and evidence necessary to substantiate his 
claims.  It thus appears that the veteran was notified of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  See 38 U.S.C.A.  § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Discussion

The veteran filed a claim for service connection for a 
bilateral knee disability in October 1993.  That claim was 
eventually granted by the RO in a July 199 rating decision.  
The RO assigned a 10 percent evaluation for each knee, 
effective October 1993.  The veteran appealed that decision 
with respect to each 10 percent evaluation. 

Since the veteran's claims arise from his disagreement with 
the initial evaluations assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The veteran's knee disabilities have been evaluated under 
Diagnostic Code (DC) 5003.  Under this provision, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  However, when the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5003 and DC 5257 (subluxation and lateral 
instability).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.       § 
4.71a, DC 5257.

B.  Factual Background

The veteran's knees were initially examined by VA in November 
1993.  At that time, the veteran reported pain and weakness 
in both knees, with the right greater than the left.  He also 
reported occasional swelling, stiffness with prolonged 
sitting, and difficulty climbing stairs.  He said he had been 
wearing sleeves on both knees with good relief.  Upon 
physical examination, the veteran walked with a normal gait, 
with no evidence of swelling or effusion.  He was able to 
flex his left knee from zero to 135 degrees and his right 
knee from -5 to 135 degrees.  No varus or valgus instability 
of either knee was shown, and McMurray's testing was negative 
bilaterally.  There was also a negative apprehension sign 
bilaterally, as well as a negative pivot shift and a negative 
anterior drawer.  Muscle strength was 5/5 in all muscle 
groups in both lower extremities.  X-rays of the right knee 
revealed minor degenerative changes as well as a loose body.  
The diagnostic impression included "status post blow to 
right distal thighs with right greater than left anterior 
knee pain" and "right knee loose body."

In September 1998, the veteran was seen by D.B., M.D., for 
bilateral knee pain, with the right greater than the left.  A 
physical examination revealed that both knees were stable.  
Range-of-motion testing showed flexion from zero to 120 
degrees for the left knee and zero to 135 for the right.  X-
rays revealed early degenerative osteoarthritis, spurring of 
the tibial spines and the femoral condyle, and a loose body 
anteriorly in his right knee.  Dr. D.B.'s impression was 
"early degenerative osteoarthritis of both knees with loose 
body in his right knee and quadriceps muscle palpable defect 
on the right."    

The veteran underwent an additional VA compensation 
examination in February 1999.  The veteran told the examiner 
that he suffered from a constant burning pain in his right 
thigh with radiation to his knee.  He also reported 
occasional flare-ups of right knee pain approximately once a 
month, which often caused him to become nauseated and miss 
work.  He said he would occasionally wear soft braces on his 
knees for support.  Objectively, the veteran's gait slightly 
favored his right leg.  Examination of the right knee 
revealed no effusion and no pain with palpation of the 
patella.  McMurray's sign revealed medial knee pain 
bilaterally.  He was able to flex his left knee from zero to 
90 degrees and his right knee from zero to 95 degrees.  
Although the veteran said the right knee was too painful to 
test varus or valgus laxity, the examiner found no gross 
abnormalities.  However, anterior drawer testing revealed 
slight laxity of the right knee, while the left knee was 
negative.  Posterior drawer testing was negative bilaterally.  
X-rays of the right knee revealed minor degenerative changes 
and findings consistent with a right loose body.  X-rays of 
the left knee were not performed.  The diagnosis included 
"right knee loose body, which is as likely as not the 
significant cause of the [veteran's] pain." 

In a February 1999 addendum report, the examiner stated that 
she did not provide a diagnosis for the veteran's left knee 
because the veteran reported no complaints regarding that 
knee.  The examiner also clarified that she attempted to test 
for varus and valgus laxity but that the veteran's knee pain 
prevented such testing.  She noted, however, that slight 
laxity of the right knee was present with anterior drawer 
testing.  

At a June 1999 VA examination, the veteran said his right 
knee used to give out following the in-service injury.  
Thereafter, he began favoring that leg and eventually 
developed left knee pain.  He indicated that his left knee 
would occasionally pop out of joint and cause him to fall.  
His current complaints also included pain at the lateral and 
superior aspects of the left patella.  He said the pain 
increased with weather changes, climbing hills, walking a 
mile, or with movement after prolonged sitting.  He said he 
wore soft knee braces and would soak them after work.  He 
said that sudden turns with his left foot would "snap his 
left knee out."  Upon physical examination, the left knee 
exhibited zero degrees of extension and 110 degrees of 
flexion.  Pain was present with palpation over the medial and 
lateral aspect of the left patella.  No joint effusion was 
present.  Strength was 5/5 in both lower extremities.  There 
was no varus or valgus laxity, but pain was present when 
testing varus and valgus stability.  Anterior and posterior 
drawer testing were normal.  McMurray's testing was positive 
for the right knee and negative for the left.  X-rays 
revealed osteoarthritis of the knees, with the left greater 
than the right.  Under the diagnosis section, the examiner 
noted the following:  "Left knee pain as described above.  
There is objective evidence of pain on motion with flexion 
and with varus or valgus strain.  There is no evidence of 
weakened movement.   There is excess fatigability and pain 
with motion or use."

When examined by VA in April 2000, the veteran reported daily 
pain, occasional effusion and instability of the knees.  Upon 
physical examination, no effusion of either knee was present.  
Range of motion showed flexion from zero to 95 degrees 
bilaterally.  There was tenderness with palpation along the 
right medial joint line and the left medial and lateral joint 
lines.  Both knees had a negative patellar tilt test and a 
negative patellar lateral pull test.  No ligamentous laxity 
or crepitus was appreciated in either knee.  McMurray's 
testing was also negative bilaterally.  X-ray examination of 
the right knee continued to demonstrate ossified bodies in 
the anterior joint space as well as slight progressive 
narrowing of the right medial compartment.  X-ray examination 
of the left knee demonstrated tricompartmental joint space 
narrowing with osteophyte formations, which appeared to have 
progressed compared to previous X-rays.  The diagnostic 
impression was osteoarthritic changes of the knees, with the 
left greater than the right.  The examiner also noted that 
there was no evidence of subluxation or lateral instability 
of either knee.  

In a July 2000 letter, Dr. D.B. stated that the had been 
treating the veteran for bilateral degenerative 
osteoarthritis of the knees.  Dr. D.B. noted that this 
condition was progressing and that the veteran also had a 
loose body in his right knee.  According to Dr. D.B., the 
veteran's major problem was inflammation of the knees.  The 
veteran had difficulty with prolonged standing and climbing 
up and down ladders.  Dr. D.B. stated that it would be 
possible for the veteran to do sedentary work, but that 
manual labor and jobs requiring prolonged standing would be a 
problem.  Dr. D.B. also commented that the veteran would be a 
candidate for joint replacement if his arthritis progressed. 

At a VA examination in November 2000, the veteran's right 
knee demonstrated active flexion from zero to 90 degrees and 
passive flexion from zero to 95 degrees.  The left knee was 
non-weightbearing.  Active flexion was to 85 degrees, with 
onset of pain at 80 degrees.  Passive flexion was from zero 
to 85 degrees.   The left knee demonstrated flexion from zero 
to 75 degrees, with onset of pain at 65 degrees.  The 
examiner noted that the veteran's reduced range of motion 
impaired the normal function of the joints.  However, there 
was no instability, fatigability, weakness or incoordination 
of either knee.  

In February 2001, the veteran was seen by Dr. D.B. for pain 
in his left knee.  Dr. D.B. noted the veteran's complaints of 
stiffness and crepitations involving the left knee.  The 
veteran said he had been doing electrical work and had been 
experiencing trouble getting up and down.  A physical 
examination stiffness and limitation of motion of the left 
knee, but no evidence of instability.  Dr. D.B. interpreted 
X-rays as showing rather severe degenerative osteoarthritis 
of the knees for someone his age.  The clinical impression 
was degenerative osteoarthritis of the left knee, with rather 
marked involvement.  

The veteran was afforded a VA examination in June 2002, at 
which time he reported chronic inferomedial pain in both 
knees with morning stiffness, occasional swelling and heat, 
and a sense of instability with descending stairs.  He also 
reported occasional locking of the left knee.  He reported 
flare-ups every three weeks which would last about a day and 
often cause him to miss school.   Objectively, the veteran's 
gait was slightly wide spaced.  Range-of-motion testing of 
the left knee showed active flexion from zero to 110 degrees 
and passive flexion from zero to 105 degrees, with pain 
present at 95 degrees.  The right knee demonstrated active 
flexion from zero to 90 degrees and passive flexion from zero 
to 100 degrees, with no specific increase of pain reported.  
Repetitive flexion and extension of the knees failed to 
demonstrate any fatigability or incoordination of those 
joints.  McMurray's testing produced patellar grinding on the 
right, with no findings on the left.  Lachman's testing was 
negative.  There was a very slight varus laxity on the left 
knee and slightly more on the right comprising less than 5 
degrees.  No focal weakness was present in any muscles of 
either lower extremity, although testing produced pain in 
both knees.  Tenderness was present to palpation over the 
plantar ligament insertion on the calcaneus bilaterally.  
Based on these findings, the diagnostic impression was 
bilateral degenerative arthritis of the knees.  The examiner 
also concluded that the veteran was limited by his chronic 
bilateral knee pain, and that it was likely that he would be 
unable to engage in occupations requiring prolonged standing 
or heaving lifting and carrying. 

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in February 2003.  The 
veteran testified that the symptoms were the same in both 
knees except that the left knee had more swelling than the 
right.  He described constant pain in both knees which he 
rated at level 2/10.  However, he described occasional flare-
ups after being on his feet for several consecutive days in 
which pain increased to 8/10 or 9/10.  He indicated that he 
walked with a limp and that both knees demonstrated 
limitation of motion.  He said he wore sleeves on both knees 
for support because of looseness.  He related that he stopped 
working as a carpenter because of his knees and that he 
graduated from industrial maintenance school in August 2002.  
However, he said he had not been offered a job since 
graduating even though he was aggressively looking.  The 
veteran's wife testified that she could hear the veteran's 
knees pop out and pop back in.  She also said she witnessed 
the veteran grimace due to his bilateral knee pain.  

C.  Analysis

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the impairment due to degenerative 
arthritis of each knee has been correctly evaluated as 10 
percent disabling.  None of the findings listed above meet 
the criteria for a compensable evaluation under DC 5260 or DC 
5261, as each knee has consistently demonstrated full 
extension and flexion greater than 60 degrees.  Nevertheless, 
the RO assigned a 10 percent evaluation for each knee based 
on the veteran's complaints of pain.  There is simply no 
basis, however, to assign an evaluation in excess of 10 
percent for either knee disability due to arthritis and 
limitation of motion. 

The veteran argues that a higher evaluation is warranted for 
each knee disability on the basis of functional loss due to 
pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).   The Board disagrees.  Since filing his claim in 
1993, the veteran has reported pain and discomfort in both 
knees, which has been confirmed on objective demonstration.  
At his June 1999 VA examination, for example, a VA examiner 
reported objective evidence of pain and excess fatigability 
pain.  In contrast, however, a VA examiner in November 2000 
found no instability, fatigability, weakness or 
incoordination of either knee.  Thus, any functional loss due 
to pain has been fully compensated in the currently assigned 
10 percent evaluations for each knee.  Accordingly, the 
provisions of 38 C.F.R.     §§ 4.40, 4.45, 4.49 have been 
considered but provide no basis for an evaluation in excess 
of 10 percent for either knee. 

The Board also has considered the veteran's argument that an 
increased evaluation is warranted under DC 5256, which 
pertains to ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2002).  Ankylosis is defined as immobility, stiffening 
or fixation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  However, neither 
knee has been ankylosed during the pendency of these claims. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for either knee disability on the basis of limitation 
of motion due to arthritis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  

However, the Board finds that a separate 10 percent 
evaluation is warranted for each knee under DC 5257 on the 
basis of slight instability.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  The effective date for the veteran's 
instability involving his right knee is February 17, 1999.  
Prior to this date, no instability of the right knee was 
shown.  The November 1993 VA examination report revealed no 
varus or valgus instability of either knee, and Dr. D.B.'s 
September 1998 report also noted that both knees were stable.  
When examined by VA on February 17, 1999, however, anterior 
drawer testing revealed slight laxity of the right knee.  
Although medical evidence dated after the February 1999 VA 
examination report showed no instability of the right knee, 
with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports a separate 
10 percent evaluation for the veteran's right knee under DC 
5257 on the basis of instability, effective February 17, 
1999.  See Fenderson, supra; see also Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A  § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Since the veteran's instability can be 
characterized as no more than slight, the Board also finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the right knee under 
DC 5257.  

The effective date for the veteran's instability involving 
his left knee is June 18, 2002.  The medical evidence prior 
to this date showed no evidence involving instability of the 
left knee.  Testing for instability when examined by VA in 
November 1993, February 1999,  June 1999, April 2000, and 
November 2000 revealed no instability of the left knee joint.  
It was not until the VA examination on  June 18, 2002, that 
testing revealed slight instability of the left knee.  In 
light of this finding, the Board concludes that a 10 percent 
evaluation is warranted for instability of the left knee, 
effective June 18, 2002.  See Fenderson, Ashley, supra.  
Since the veteran's instability can be characterized as no 
more than slight, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the left knee under DC 5257.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for each knee disability due to arthritis.  However, 
a separate 10 percent evaluation is assigned for the 
veteran's right knee, effective February 17, 1999, and a 
separate 10 percent evaluation is warranted for the veteran's 
left knee, effective June 18, 2002. 


D.  Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran stated that he changed professions 
while his appeal was pending because he was unable to work as 
a general contractor due to bilateral knee pain.  The veteran 
recently completed a degree in industrial maintenance and is 
currently seeking employment in that field.  Thus, although 
it appears that the veteran's knee disabilities have 
interfered with his employment, marked interference has not 
been shown.  In other words, any occupational impairment due 
to his service-connected knee disabilities is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied. 

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee with loose body is 
denied. 

A separate 10 percent evaluation for slight instability of 
the right knee is granted, effective February 17, 1999, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A separate 10 percent evaluation for slight instability of 
the left knee is granted, effective June 18, 2002, subject to 
the laws and regulations governing the payment of monetary 
benefits.





	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

